DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse in the reply filed on 05/04/2022 is acknowledged. Accordingly, claims 11-31 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalzl (US 2020/0185293, hereinafter Schmalzl) in view of Hu et al. (US 2020/0161206, hereinafter Hu).
With respect to claim 11, Schmalzl discloses a device (fig. 5D), comprising:
a laser direct structuring material (102) on at least one semiconductor die (108), the laser direct structuring material at least partially encapsulates the at least one semiconductor die (102 encapsulates 108); a pattern of laser-beam activated, electrically-conductive formations (112’s) structured in the laser direct structuring material; and an electrically-conductive material (107) on the electrically-conductive formations structured in the laser direct structuring material, wherein the electrically-conductive material is on the electrically-conductive formations (107 is on 112).
Schmalzl does not explicitly disclose that the electrically conductive material has lateral confinement surfaces that abut the electrically-conductive formations.
In an analogous art, Hu discloses that the electrically conductive material has lateral confinement surfaces that abut the electrically-conductive formations (122 of fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmalzl’s disclosed invention by having Hu’s disclosure in order to form power buses.
With respect to claim 12, Schmalzl/Hu discloses the device of claim 11, Schmalzl further discloses a second resin (114) on the laser direct structuring material and the electrically-conductive material.
With respect to claim 14, Schmalzl/Hu discloses the device of claim 11.
 Schmalzl does not explicitly disclose wherein the die pad includes a recess extends into the die pad, and the at least one semiconductor die coupled to the die pad is positioned within the recess.
In an analogous art, Hu discloses wherein the die pad includes a recess extends into the die pad, and the at least one semiconductor die coupled to the die pad is positioned within the recess (181 of fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmalzl ’s disclosed invention by having Hu’s disclosure in order to manufacture a semiconductor package.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Schmalzl/Hu and further in view of Talledo et al. (US 2016/0183369, hereinafter Talledo).
With respect to claim 13, Schmalzl/Hu discloses the device of claim 11.
Schmalzl/Hsu does not explicitly disclose that the device further comprises a lead frame including a die pad coupled to the at least one semiconductor die and a lead spaced apart from the die pad, the lead being coupled to the die pad by the electrically conductive material.
In an analogous art, Talledo discloses that the device further comprises a lead frame (fig. 4A) including a die pad (12) coupled to the at least one semiconductor die (33 of fig. 4E) and a lead (18) spaced apart from the die pad (leads 18 are spaced apart from die pad 12), the lead being coupled to the die pad by the electrically conductive material (para 0021; 0031 and 0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmalzl/H u’s disclosed invention by having Talledo’s disclosure in order to manufacture a semiconductor package.

Claims 15-17, and 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0166987, hereinafter Hu) in view of Teysseyre (US 2018/0068935, hereinafter Teysseyre).
With respect to claim 15, Hu discloses a device (10 of fig. 11), comprising:
a first side and a second side opposite to the first side (top side of 10 is opposite to the bottom side); a leadframe (18) at the first side, the leadframe including: a die pad (181) having a recess extending into the die pad (181 has a recess in it); and a signal pin (182) spaced apart from the die pad; a die (11) positioned within the recess and coupled to the die pad; a first resin (124) covers the die pad, and the die; and an electrically conductive structure (122 &125) extending into the first resin, the electrically conductive structure having a U-shape, the electrically conductive structure coupling the die to other components, the electrically conductive structure being at the second side (122 &125 is opposite of 181).
	Hu does not explicitly disclose that the signal pin is a lead.
In an analogous art, Teysseyre discloses that the signal pin is a lead (para 0018; signal pins/leads). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu’s disclosed invention by having a lead in order to have an alternate components to manufacture a semiconductor device.
	With respect to claim 16, Hu discloses the device of claim 15, wherein the electrically conductive structure having the U-shape further comprises: a first portion (right side  125 & 122) extending in a first direction, the first portion being coupled to the die (fig. 11); a second portion extending in the first direction (left side 125 & 122), the second portion spaced apart from the first portion (right and left side 125’s are spaced apart), the second portion being coupled to the lead (left side is connected to 182); and a third portion (middle part of 125 & 122) extending in a second direction transverse to the first direction, the third portion extending from the first portion to the second portion, the third portion couples the first portion to the second portion (middle part connects the right and left side 125’s).
With respect to claim 17, Hu discloses the device of claim 15, further comprising a second resin (123) on the first resin and the electrically conductive structure, the second resin covers the first resin and the electrically conductive structure (fig. 11).
	With respect to claim 20, Hu discloses the device of claim 15, wherein the first resin further comprises a first outer surface (outer surface of 124); and the electrically conductive structure further comprises a second outer (outer surface of 125&122) surface exposed from the first resin, the second outer surface being laterally adjacent to the first outer surface (second surface is laterally adjacent to the first surface).
With respect to claim 21, Hu discloses the device of claim 20, further comprising a second resin (123) covering the first outer surface and the second outer surface (123 covers both the first and the second surfaces).
With respect to claim 22, Hu discloses a device (10 of fig. 11), comprising:
a first side and a second side opposite to the first side (top side of 10 is opposite to the bottom side); a leadframe (18) at the first side, the leadframe including: a die pad (181) having a first recess extending into the die pad (181 has a recess in it); a signal pin (182) spaced apart from from the die pad;
 a die (11) positioned within the recess and coupled to the die pad; a first resin (124) covers the die pad, and the die, the first resin including:

                                                                             	


    PNG
    media_image1.png
    492
    897
    media_image1.png
    Greyscale

an electrically conductive structure (125 & 122) within the second recess in the first resin, the 
electrically conductive structure includes a first end within the second recess in the first resin and a second end spaced outwardly from the surface of the first resin, the first end is opposite to the second end, and a second sidewall of the electrically conductive structure extends from the first end to the second end and is aligned with the first sidewall of the first resin (see above).
Hu does not explicitly disclose that the signal pin is a lead.
In an analogous art, Teysseyre discloses that the signal pin is a lead (para 0018; signal pins/leads). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu’s disclosed invention by having a lead in order to have an alternate component to manufacture a semiconductor device.
With respect to claim 23, Hu/ Teysseyre discloses the device of claim 22. Hu discloses a resist layer (19) on the surface of the first resin and covering the second sidewall of the electrically conductive structure.
With respect to claim 25, Hu/ Teysseyre discloses the device of claim 22. Hu discloses a second resin (123) on the surface of the first resin and covering the second sidewall of the electrically conductive structure.
With respect to claim 26, Hu/ Teysseyre discloses the device of claim 25. Hu discloses wherein the second resin is a non-laser direct structuring molding compound (para 0027).
With respect to claim 27, Hu/ Teysseyre discloses the device of claim 22. Hu discloses wherein the electrically conductive structure has a U-shape (122 &125).
With respect to claim 28, Hu/ Teysseyre discloses the device of claim 27.
Hu discloses wherein the electrically conductive structure with the U-shape includes: a first portion extending in a first direction through the first resin to the die, the first portion being coupled to the die (right side 125); a second portion (left side 125) extending in the first direction to the lead, the second portion spaced apart from the first portion (right side 125 is spaced apart from left side 125), the second portion being coupled to the lead (left side 125 is coupled to 182); and a third portion (middle part of 125 & 122) extending in a second direction transverse to the first direction, the third portion extending from the first portion to the second portion, the third portion couples the first portion to the second portion, the third portion is within the second recess in the first resin (fig. 11).
With respect to claim 29, Hu/ Teysseyre discloses the device of claim 22.
Hu dislcoses that the first resin further includes a third sidewall opposite to the first sidewall (the two walls of 124 adjacent to 125 are equivalent to first and third sidewalls); the second recess in the first resin is between the first sidewall and the third sidewall (the recess is between the two walls of 124); and the electrically conductive structure further includes a fourth sidewall opposite to the second sidewall, the fourth sidewall is aligned with the second sidewall of the first resin (sidewalls of 125 are equivalent to second and fourth walls).
With respect to claim 30, Hu/ Teysseyre discloses the device of claim 29.
	Hu discloses wherein the fourth sidewall of the electrically conductive structure extends from the first end of the electrically conductive structure to the second end of the electrically conductive structure (125 of fig. 11); and the second end extends from the second sidewall to the fourth sidewall (fig. 11).
With respect to claim 31, Hu/ Teysseyre discloses the device of claim 29.
Hu discloses that  wherein: the electrically conductive structure further includes: a first dimension extending from the second sidewall to the fourth sidewall (right side 125 extends to meet the left side 125; dimension between the right side 125 and left side 125); and a second dimension extending from the first sidewall to the third sidewall (124 extending from right recess to left recess), and the second dimension is equal to the first dimension (both dimensions are equal); the second end of the electrically conductive structure has the first dimension (fig. 11).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu/Teysseyre in view of Schmalzl. 
With respect to claim 18, Hu/ Teysseyre discloses the device of claim 17.
Hu/Teysseyre does not explicitly disclose that the first resin is a laser direct structuring resin and that the second resin is a molding resin.
In an analogous art, Schmalzl discloses that the first resin is a laser direct structuring resin and that the second resin is a molding resin ( para 0055). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu/Talledo’s disclosed invention by adding Schmalzl’s disclosure in order to improve the precision of manufacturing a three-dimensional molded devices.
	With respect to claim 19, Hu/Teysseyre does not explicitly disclose that the first resin is a laser direct structuring resin. 
In an analogous art, Schmalzl discloses the first resin is a laser direct structuring resin (102 of fig. 5D; para 0055). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu/Talledo’s disclosed invention by adding Schmalzl’s disclosure in order to improve the precision of manufacturing a three-dimensional molded devices.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hu/Teysseyre in view of Sommer et al. (US 2018/0053731, hereinafter Sommer).
	With respect to claim 24, Hu/Teysseyre discloses the device of claim 22.
Hu/Teysseyre does not explicitly disclose wherein the first resin is a laser direct structuring resin doped with a conductive additive material. 
In an analogous art, Sommer discloses wherein the first resin is a laser direct structuring resin doped with a conductive additive material (para 0033). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu/Talledo’s disclosed invention by adding Sommer’s disclosure in order to provide a shield to components of a semiconductor device during processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816